Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-2, 5, 7, 11, 13-14, 17 are pending in the application.
Response to Arguments
Applicant’s arguments, filed 9/28/2021 with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 5, 7, 11, 13-14, 17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference from Nakayama et al. (US 2005/0289269), teaches a slave-master combination where the slave unit sends a random number to the master unit to be used as ID.  With regards to independent claims 1, Nakayama, taken either independently or in combination with other prior art references of record, fails to teach or render obvious where the slave device first reads the ID stored in memory to see if it is initial identification information, and if so, then generates the random number.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661